*383ON THE MERITS
The defendant employed the Coleman Circulation Company of Jackson, Mississippi, to conduct the contest and it sent its representative, Mr. Womeldorf, to Min-den to take charge. It was through Womeldorf that all negotiations were carried on. Mr. Jones, the manager of the (paper and of the corporation which published it, was present and apparently sanctioned all Womeldorf did, although he took no active part. The contest was not a financial success from the standpoint of defendant. The contestants did not secure the cash subscriptions anticipated' and for that reason Womeldorf called all the contestants in before the date originally set for the closing of the contest and explained to them that the newspaper could not afford to go on with it and asked them to consent to close it. They refused unless he would distribute the prizes according to the standing of the contestants at that time. Womeldorf refused to dq that but agreed to pay each ten per cent of the amount received on subscriptions, which proposition was not accepted and the contestants were told that the contest was at an end.
It is contended by defendant that Womeldorf had no authority to close the contest and that Jones, publisher and manager of the paper, did not sanction his conduct in doing so. The testimony satisfies us, however, that Jones knew all and sanctioned the steps taken by Womeldorf. After the contest was called off and the contestants had expressed dissatisfaction Womeldorf communicated with them and invited them to return and re-enter the contest and in the issue of the paper published on October 23rd, there appeared the following notice:
“The Signal-Tribune
“Subscription Contest
“The question of discontinuing the Signal-Tribune Subscription Contest was discussed some days ago by some of the interested parties. Owing to the lack of interest on the part of the public and the contestants, it seemed that it might be advisable to call the contest off. But some of the contestants did not agree to this so the contest is being continued as originally advertised.”
These plaintiffs refused to continue. We do not think they were under any obligation to do so. Defendant had already defaulted on its contract and its offer to complete it came too late. Enders v. Gingras, 38 La. Ann. 773; Southport Mill v. Ansley, 160 La. 131, 140, 106 So. 720.
However, we think Jones as manager of the paper was in good faith in his proposal to permit the contestants to continue after he learned that they were dissatisfied. He no doubt saw that he had driven a hard bargain but was willing to abide the consequences. Plaintiffs refused to continue on account of the fact, they say, that Womeldorf imposed new conditions with which they could not comply. But they admit that they were tired, disgusted, and wanted to quit.
We do not think this is a case' where the court should order a specific performance of the contract to deliver the cars or their values. These plaintiffs can be adequately compensated in damages for the loss they have sustained on account of defendant’s failure to perform its part of the contract.
In the case of Pratt v. McCoy, 128 La. 570, on page 617, 54 So. 1012, 1029, we find the following statement, to-wit:
“Specific performance has never been favored in our law. This is evidenced by a long line of decisions. City v. Railroad Co., 44 La. Ann. 64, 10 So. 401; Solomon v. Diefenthal, 46 La. Ann. 903, 15 So. 183; *384Rice v. Rice, 46 La. Ann. 712, 15 So. 538; Mirandona v. Burg, 49 La. Ann. 657, 21 So. 723; Laroussini v. Werlein, 48 La. Ann. 13, 18 So. 704; Caperton v. Forrey, 49 La. Ann. 872, 21 So. 600; Citizens’ Bank v. James, 26 La. Ann. 267. In the first of these cases, the court went so far as to announce broadly that:
“ ‘It is only when no adequate compensation can be made in damages that courts of this state can decree a specific performance of a contract. That decree cannot be demanded as a matter of right.’
“True, in Girault v. Feucht, 117 La. 276, 41 So. 572, the court qualified that announcement. Still the extreme reluctance of our courts to enforce specific performance remains in full force. Code Napoleon, art. 1142, provides that:
“ ‘Every obligation to do or not to do resolves itself into a claim for damages in case of inexecution on the part of the debtor.’ ”
Specific performance under contracts to do or not to do (Civ. Code, art. 1926) is not an absolute right, but rests largely within the discretion of the court. City of New Orleans v. Railroad Co., 44 La. Ann. 64, 10 So. 401; New Orleans Polo Club v. New Orleans Jockey Club, 128 La. 1044, 55 So. 668.
Each of the plaintiffs worked thirty-one days. Mrs. Youngblood used a car and paid the expense of its operation. The lower court allowed her $155 for her services and $200 for the use and expense of her automobile, or a total of $355. Mrs. Heflin was at no expense and the court allowed her $155 for her time.
We affirm these judgments because we think they do substantial justice between the parties.
Judgments affirmed, the defendant to pay all costs.
DREW, J., recused.